Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 03/24/2022, applicant filed an amendment on 06/01/2022, amending claims 1-12; and adding claims 13-16.  The pending claims are 1-16. 

Response to Arguments
3.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the request" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The limitation has been interpreted as "the requests".  Correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (US 2004/0215689).
As per claim 1, Dooley teaches obtaining information regarding requests from two or more software applications, wherein each of the requests corresponds to one of the two or more software applications, and the two or more software applications are different from each other ([0062], Fig. 4, the reception unit is capable of receiving a digital representation of an image of a printed media and digital representation of an image of a user gesture relative to at least a portion of the printed media.  The printed image processing software is different from the gesture processing software);
	controling an output of speech corresponding to each of the requests ([0041], [0068], the computer system can include a speech synthesis system to generate spoken words and/or can electronically store spoken words, sentences, and phrases used when providing prompts, instructions, data, and other audible material to the user.  [0074], if the system is presented with a book, magazine or other media, the prompt can include the name of the media.  [0064], wherein a user can be prompted to gesture at the correct answer on a page, or to point at a given object in a hidden picture book);
recognizing a plurality of gestures made by a user with respect to the speech corresponding to each of the requests ([0014], a gesture tracking module that tracks a user gesture position relative to the printed media based at least in part on images from the image sensor. For example, at [0064], the system then detects whether the user has pointed to the correct answer or object and [0073], recognizing the movement frequency of a page of the printed media within a predetermined frame and amount of time);
calculating information regarding a plurality of inputs by the user in response to each of the requests by analyzing the plurality of gestures based on an algorithm uniformly defined for the two or more software applications, ([0012], [0028], [0062], especially [0087], information regarding the user’s plurality of gestures is calculated and interpreted to interact and provide feedback to the user the user, i.e. audible media interaction prompts, [0041]); and 
outputting the calculated information ([0011], [0041]).
Dooley may not explicitly disclose wherein the algorithm incorporates a common rule understanding for each of the two or more software applications.  However, the interaction system of Dooley incorporates a plurality of software applications such speech synthesis software application, figure recognition and interpretation software application, positioning software application that perform tasks jointly.  Therefore, the algorithm used by Dooley necessarily incorporates a common rule understanding for each of the two or more software applications, as evidenced by paragraph [0093], wherein in response to opening a page by a user, the system automatically reads aloud the text on that page and/or implement another software application to describe figures or drawings on the page.
As per claim 2, Dooley teaches wherein the request comprises a request for selecting a particular item from two or more items ([0062], the system can list the potential actions that might correspond to the user gesture and ask the user to select, via a keyboard, verbal command, or another gesture, the desired action), a request for changing a state of a specific item, or a request for selecting one value from continuous values.
As per claim 3, Dooley teaches wherein the circuity controls the output of the speech depending on whether or not the particular item is selected or the state of the specific item changed ([0062], [0068], wherein the speech control unit prompts the user to select from one the listed actions).
As per claim 4, Dooley teaches wherein the circuity causes selected items or unselected items to be collectively output as the speech or causes items having an identical state to be collectively output as the speech ([0062], [0068], wherein the selected or unselected items are prompted to the user as audible and/or displayed prompts).
As per claim 5, wherein the circuity controls the output of the speech depending on a value selected in the continuous values and a maximum value or a minimum value in the continuous values (does not apply as the examiner did not consider, in claim 2, the limitation of wherein the request includes a request for selecting a request for selecting one value from continuous values).
As per claim 6, wherein in a case where the continuous values are selected, a displacement of a body part of the user in the gesture corresponds to each value in the continuous values (does not apply as the examiner did not consider, in claim 2, the limitation of wherein the request includes a request for selecting a request for selecting one value from continuous values).
As per claim 7, Dooley teaches wherein the circuitry calculates the information regarding the input by the user by analyzing not only the gesture but also a combination of the gesture and an input operation to an input device based on the algorithm ([0012], [0028], [0062], based at least in part on the interpretation of the user gesture and the operation of retrieving database information, providing at least a portion of the retrieved information to the user).	
As per claim 8, Dooley teaches wherein the circuitry is configured to modify the algorithm on a basis of an input from the user ([0009], wherein the system is adapting with different modes of interactions with the user. By way of example, the user can specify the language that system should use in communication with the user, the gender of the system's synthesized speaking voice, gesture, move an object, such as a pen, or a fingertip and so on).
As per claim 9, Dooley teaches recognizing the gesture made by the user or a combination of the gesture and an input operation to an input device and newly register a recognized result to be used for calculation processing of the information regarding the input by the user ([0015], [0029], [0031], [0036], flexible and adaptable database that stores information that relates portions of the printed media with corresponding actions for later use).
As per claim 10, Dooley teaches obtaining the information regarding the request from an external device that obtains the request from the two or more software applications, and providing the external device with the information regarding the input by the user in response to the request ([0041], the control system 708 can be configured to relay data to another computer, via a network such as a wireless network, where a portion of the data processing takes place. In addition, the robot can retrieve information related to a given printed media from another computer over the network or over the Internet).
As per claim 11, method claim 11 and apparatus claim 1 are related as method and apparatus of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1. 
As per claim 12, Dooley teaches a computer readable medium comprising a program… ([0041]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claim 1. 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (US 2004/0215689) in view of Jaygarl (US 20180253209).
As per claim 13, Dooley does not explicitly disclose wherein the information processing apparatus is a wearable device configured to be worn by the user.  Jaygarl in the same field of endeavor teaches an electronic device for processing a user input that is a wearable device configured to be worn by the user ([0037]). Therefore, it would have been obvious at the time the application was filed to use Jaygarl’s feature of using a wearable device with the system of Dooley, in order to increase user’s convenience and thereof productivity.
As per claim 14, Dooley does not explicitly disclose wherein the calculated information is output by transmitting the calculated information to an external device.  Jaygarl in the same field of endeavor teaches a communication interface (or communication circuit) may be connected with an external electronic device to transmit and receive signals (or data) ([0056]).  Therefore, it would have been obvious at the time the application was filed to use Jaygarl’s communication interface with the system of Dooley, in order to transmit the calculated information to an external device.  This would provide more storage space within the actual device.
As per claim 15, Dooley does not explicitly disclose wherein the external device recognizes a selection of the user based on the calculated information.  Jaygarl in the same field of endeavor teaches an external device that recognize a user’s input ([0045]- [0046], [0191]).  Therefore, it would have been obvious at the time the application was filed to use Jaygarl’s above feature with the system of Dooley, in order to recognize a selection of the user.  This would provide more storage space within the actual device.
As per claim 16, Dooley teaches a device that executes a process of the two or more software applications based on the calculated information ([0025]). Dooley does not explicitly disclose the use of an external device ([0045]- [0046], [0191]).  Therefore, it would have been obvious at the time the application was filed to use Jaygarl’s above feature with the system of Dooley, in order to execute a process of the two or more software applications.  This would provide more storage space within the actual device.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/Primary Examiner, Art Unit 2659